DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 06/24/2021 (“06-24-21 OA”), the Applicant amended independent claim 1 in a reply filed on 09/21/2021 (“09-21-21 Reply”). Applicant’s amendment to independent claim 1 has substantively changed the scope of the claim and its dependent claims.
Currently, claims 1-20 are examined as below.
Response to Arguments
Applicant’s amendment to claim 6 has overcome the drawings objections as set forth under line item number 1 in the 06-24-21 OA.
Applicant’s amendments to claims 2 and 6 have overcome the 112(b) rejections as set forth under line item number 2 in the 06-24-21 OA.
Despite Applicant’s substantive amendment to independent claim 1, the previously-cited prior art Kim still reads on the claim.
On pages 6-9 of the 09-21-21 Reply, the Applicant argues that Kim fails to disclose the limitation “a protective layer disposed on outside of the anti-reflective coating” as recited in the amended claim 1, because the AR coating and the protective layer of the present application are two different layers made of different materials. However, the examiner respectfully disagrees.
First of all, it is not required in the claim that the anti-reflective coating and the protective layer have to be made of different materials. Secondly, according to Fig. 9B and paragraph 94 of Kim, an AR coating layer 292 is disposed on (i.e., in proximity to1) the cover layer 290 and an AR coating layer 291 disposed on outside of the AR coating layer 292 provides protection for the light emitting device from moisture or air, which makes the layer 291 a protective layer. Kim’s AR coating 292 and the protective layer 291 are two different layers as these two layers are separate layers formed at different locations (Fig. 9B & ¶ 94). In other words, Kim discloses a protective layer 291 disposed on outside of the anti-reflective coating 292 as recited in the amended independent claim 1.
New grounds of rejections under 35 U.S.C. 102(a)(1) are provided as follows. There is also claim objections.
Claim Objections
Claim 10 is objected to because of the following informalities: 
Regarding claim 10, in line 4, there are two periods “..” in the end of the claim. One of them needs to be removed. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0102375 A1 to Kim et al. (“Kim”).

    PNG
    media_image1.png
    449
    504
    media_image1.png
    Greyscale

Regarding independent claim 1, Kim in Fig. 9B teaches a light emitting structure (¶ 96, light emitting device package), comprising: 
a substrate 210a-210b , 280 (¶ 49, ¶ 56 & ¶ 6, ceramic layers 210a-210b & heat sink 280 form a substrate for light emitting device 10); 
at least one light emitting chip 10 (¶ 51 & ¶ 81, light emitting device (or chip) 10) disposed on the substrate 210a-210b, 280; 
a side wall 210c-210d (¶ 97, ceramic layers 210c-210d) disposed on the substrate 210a-210b, 280 and surrounding the at least one light emitting chip 10; 
a cover 290 (¶ 96, cover layer 290) disposed on the side wall 210c-210d, wherein the cover 290, the side wall 210c-210d and the substrate 210a-210b, 280 surrounds and defines an enclosed space (see Fig. 9B & ¶ 97, cavity) for accommodating the at least one light emitting chip 10; 
an anti-reflective coating 292 (¶ 94 & abstract, anti-reflection (AR) coating layer 292) disposed on (i.e., in proximity to) the cover 290; and 
a protective layer 291 (¶ 95, AR coating layer 291 for preventing moisture or air from penetrating the cavity i.e., protecting the light emitting chip 10 from moisture or air) disposed on outside of the anti-reflective coating 292.
Regarding claim 2, Kim in Fig. 9B further teaches at least one adhesive 290a (¶ 86, inorganic paste layer 290a for coupling (i.e., adhering) the ceramic layer 210d and the cover layer 290) is disposed at a junction of the side wall 210c-210d and the cover 290, and the at least one adhesive 290a is covered by the protective layer 291.
Regarding claim 3, Kim in Fig. 9B further teaches the at least one light emitting chip 10 emitting ultraviolet (UV) light (¶ 100 & ¶ 128) and the UV light is in a wavelength range from 280 nm to 400 nm2, which anticipates the claimed wavelength range from 200 nm to 400 nm.
Regarding claim 4, Kim in Fig. 9B further teaches the side wall 210c-210d has a multi-layer structure formed by sequential stacking (Fig. 9B).
Regarding claim 5, Kim in Fig. 9B further teaches the side wall 210c-210d is in 108P002127US22stepped shape, vertical shape or inclined shape (see Fig. 9B).
Regarding claim 6, Kim in Fig. 9B further teaches the protective layer 291 includes a body portion (Fig. 9B, center portion of layer 291) located on the cover 290 and an extension portion (Fig. 9B, end portions of layer 291) extending towards the side wall 210c-210d covering the adhesive 290a at the junction of the cover 290 and the side wall 210c-210d (see Fig. 9B).
Regarding claim 7, Kim in Fig. 9B further teaches the cover 290 has opposing first and second surfaces (Fig. 9B, upper and lower surfaces), the anti-reflective coating 291-292 includes a first anti-reflective coating 291 disposed on the first surface (Fig. 9B, upper surface) of the cover 290 and a second anti-reflective coating 292 disposed on the second surface (Fig. 9B, lower surface) of the cover 290.
Regarding claim 9, Kim in Fig. 9B further teaches the side wall 210c-210d and the substrate 210a-210b, 280 are integrally formed (Fig. 9B & ¶ 49, formed as a whole package body i.e., integrally formed), a second adhesive 290a (¶ 86, inorganic paste layer 290a for coupling (i.e., adhering) the ceramic layer 210d and the cover layer 290) is disposed at the junction of the side wall 210c-210d and the cover 290, and the second adhesive 290a is covered by the protective layer 291.
Regarding claim 14, Kim in Fig. 9B further teaches the cover 290 has opposing first and second surfaces (Fig. 9B, upper and lower surfaces), and the anti-reflective coating 291-292 includes a first anti-reflective coating 291 disposed on the first surface (Fig. 9B, upper surface) of the cover 290 and a second anti-reflective coating 292 disposed on the second surface (Fig. 9B, lower surface) of the cover 290.
Regarding claim 18, Kim in Fig. 9B further teaches the refractive index of the anti-reflective coating 291-292 is similar to the refractive index of the protective layer 291 (one of the anti-reflective coating 291 is the protective layer 291, which are the same layers and therefore have the characteristics (i.e., refractive index) in common).
Regarding claim 19, Kim in Fig. 9B further teaches the refractive index of the cover 290 (¶ 86, cover 290 is made of transparent glass, which has a refractive index of 1.5) 3is larger than the refractive indexes of the protective layer 291 and the anti-reflective coating 291-292 (¶ 94 & ¶ 85 disclose AR coating layers 291-292 are formed of silicon dioxide, which has a refractive index of 1.474).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
	Regarding claim 16, Kim in Fig. 9B further teaches the protective layer 291 is selected from a silicon dioxide (¶ 85, SiO2). 
Kim does not explicitly disclose the protective layer has a transmittance of greater than 90% at a wavelength of 265 nm to 285 nm
However, it would have been obvious to form the protective layer transmittance at a wavelength of 265 nm to 285 nm within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
	Regarding claim 17, Kim in Fig. 9B further teaches the anti-reflective coating 291-292 has a thickness, and the material of the anti-reflective coating 291-292 is selected from silicon dioxide with oxide (¶ 85, SiO2 is with oxide).
	Kim does not explicitly disclose the thickness of the anti-reflective coating is between 30 nm and 120 nm.
However, it would have been obvious to form the thickness of the anti-reflective coating within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 8, 10-13, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 8 would be allowable, because claim 8 includes previously-indicated allowable subject matter of claim 8 as set forth under line item number 5 in the 06-24-21 OA.
Claim 10 would be allowable, because claim 10 includes previously-indicated allowable subject matter of claim 10 as set forth under line item number 5 in the 06-24-21 OA, and if the claim objections set forth in this Office action are overcome.
Claim 11 would be allowable, because claim 11 includes previously-indicated allowable subject matter of claim 11 as set forth under line item number 5 in the 06-24-21 OA.
Claims 12-13 would be allowable, because they depend from the allowable claim 11.
Claim 15 would be allowable, because claim 15 includes previously-indicated allowable subject matter of claim 15 as set forth under line item number 6 in the 06-24-21 OA.
Claim 20 would be allowable, because claim 20 includes previously-indicated allowable subject matter of claim 20 as set forth under line item number 6 in the 06-24-21 OA.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                                                                                                                                                                                        

	
	/ELISEO RAMOS FELICIANO/Supervisory Patent Examiner, Art Unit 2895                                                                                                                                                                                                        


    
        
            
    

    
        1 on. (n.d.) Random House Kernerman Webster’s College Dictionary. (2010). Retrieved October 20 2021 from https://www.thefreedictionary.com/on
        2 U.S. Patent Publication No. 2014/0319553 A1 by Ye et al. discloses in paragraph 17 that UV light is in a wavelength range from 280 nm to 400 nm.
        3 U.S. Patent Publication No. 2015/0036083 A1 by Jang et al. discloses in paragraph 53 that the refractive index of transparent glass is 1.5.
        4 U.S. Patent Publication No. 2018/0067339 A1 by Miyamoto discloses in paragraph 93 that the refractive index of silicon dioxide is 1.47.